[J-2-2022]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

  BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 17 WAP 2021
                                                  :
                      Appellee                    :   Appeal from the Order of the
                                                  :   Superior Court entered January 14,
                                                  :   2021 at No. 200 WDA 2020,
               v.                                 :   affirming in part and reversing in
                                                  :   part the Judgment of Sentence of
                                                  :   the Court of Common Pleas of
 DERRICK GALLAWAY,                                :   Allegheny County entered
                                                  :   November 25, 2019 at No. CP-02-
                      Appellant                   :   CR-0001824-2018.
                                                  :
                                                  :   ARGUED: April 13, 2022


                                         OPINION
JUSTICE TODD                                      DECIDED: SEPTEMBER 29, 2022

       In this appeal by allowance, we consider whether the Superior Court’s

determination that the probative value of videotape evidence which showed Appellant

Derrick Gallaway in prison clothing outweighed its prejudicial effect, such that admission

of the evidence did not deprive Appellant of a fair trial under Estelle v. Williams, 425 U.S.

501 (1976) (an accused cannot be compelled to stand trial before a jury while dressed in

identifiable prison clothing). For the reasons set forth below, we hold that the probative

value of the evidence was not outweighed by its prejudicial effect, and, thus, we affirm

Appellant’s judgment of sentence.

       On the morning of May 27, 2016, the body of Denhad Taiedi (hereinafter, “the

Victim”), who owned the Jefferson Hills Motel (hereinafter, “motel”) in Allegheny County,

Pennsylvania, was discovered in the motel’s office with a fatal gunshot wound to the head.
The office was in disarray, a cash box and bank bag were found to have been mostly

emptied of money, and the security camera had been ripped from the wall. Blood stains

were found on a tray inside the cash box, inside the bank bag, and on the office door, and

a trail of fresh blood drops led from the motel office to the parking lot. Testing of the blood

revealed that it matched Appellant’s DNA, and, on August 26, 2016, a warrant was issued

for his arrest. When officers were unable to locate Appellant at any of his known

addresses, his information was entered into the National Crime Information Center

(“NCIC”). More than a year later, on November 13, 2017, Appellant was arrested in

Carmichael, California, and he was extradited to Pennsylvania on or around December

13, 2017.

         On December 13, 2017, Appellant was interviewed by two Allegheny County

Police Detectives concerning the Victim’s murder. During the interview, which took place

at the county police headquarters and was videotaped, Appellant wore bright red prison-

issued clothing. When questioned by the detectives, Appellant, who had waived his

Miranda rights, denied ever having stayed at the motel, and denied being at the motel in

2016.      Appellant further denied ever meeting Shawn Urcini and Danielle Walker,1

individuals with whom Appellant was alleged to have associated at the motel, and, with

respect to Urcini, was alleged to have discussed robbing the motel.

         At Appellant’s trial, the Commonwealth presented, inter alia, the testimony of Julan

Seidel, a motel guest, who stated that she was at the motel on the night before the Victim’s

body was discovered and encountered Appellant near one of the motel’s vending

machines. She testified that she observed Appellant talking with Urcini, and overheard

them say “something along the lines of they were about to get money that night, like we’re

about to get this money.” N.T. Trial, 8/28/19, at 214. Additionally, the Commonwealth


1   Both Urcini and Walker died in 2017, prior to trial.


                                         [J-2-2022] - 2
presented the testimony of Charles Wright, who testified that he met Appellant in 2015

when Walker brought Appellant to Wright’s house to purchase drugs. N.T. Trial, 8/29/19,

at 422-24.

       The Commonwealth also presented the testimony of Nicole Stercula and Linda

Holliday, who worked as office clerks at the motel. Both women testified that Appellant

had been a resident of the motel for approximately one month or more in late 2015, until

he was evicted following an altercation with the Victim. The women also testified that

they had seen Appellant spend time with Walker, who was Urcini’s girlfriend. Further,

they testified that the Victim had tried to help Walker by allowing her to stay in his office,

which gave Walker access to the motel’s master key, and by giving her money. N.T. Trial,

8/28/19, at 263-67; N.T. Trial, 8/30/19, at 509.           Stercula further testified that,

approximately one week prior to the Victim’s death, Walker had come to the motel and

demanded more money from the Victim, but he refused. N.T. Trial, 8/28/19, at 267.

       On the third and final day of trial, the Commonwealth sought and was granted

permission to play for the jury an edited version of Appellant’s videotaped interview by

the police detectives.2    The edited version of the videotaped interview (hereinafter,

“videotape”) was approximately 17 minutes long, and, as noted above, clearly showed

Appellant in bright red prison clothing throughout. The Commonwealth asserted that the

videotape evidenced Appellant’s consciousness of guilt, as it showed him making false

statements to police regarding, inter alia, whether he was in Pittsburgh at the time the

Victim was killed, whether he had ever stayed at the motel, and whether he knew Urcini

or Walker.

       Defense counsel objected to the admission of the videotape on the basis that it

would prejudice Appellant in the eyes of the jury because it would allow the jury to observe

2The videotape had been edited to exclude a prejudicial statement made by Appellant,
as well as a heated exchange between Appellant and the detectives.


                                       [J-2-2022] - 3
him in prison clothing.       Notably, throughout the trial, Appellant wore a suit in the

courtroom. The trial court overruled the objection, stating, “[t]his is not the only case

where a defendant, a suspect is interviewed in their jail reds.” N.T. Trial, 8/29/19, at 276.3

The court offered to give a cautionary instruction to the jury, but defense counsel declined

the offer.

         After the videotape was played for the jury, Appellant took the stand in his own

defense. Contrary to the statements he made during the interview, Appellant testified

that, on the night the Victim was killed, he was in the parking lot of the motel with a

prostitute when he heard two or three gunshots. N.T. Trial, 8/30/19, at 631-33. He

explained that, upon hearing the gunshots, he ducked down and cut his finger on the

jagged edge of the prostitute’s crackpipe. Id. at 633-34. Appellant stated that he then

saw an individual, whom he thought may have been Urcini, walk past the car in which he

was sitting. Id. at 662. Thereafter, Appellant walked into the motel lobby because he

“was curious,” and saw the Victim’s body. Id. at 635. According to Appellant, he began

to look around for a phone, but did not find one, so he left without attempting to contact

police or anyone else. Id. at 635-36. Appellant also admitted that he may have stayed

at the motel for two consecutive days, but insisted that the motel clerks were lying when

they testified that he had stayed for a longer period. Id. at 645.

         Additionally, Appellant denied ever meeting Wright or going to his house. Id. at

640. When asked if he knew Walker, Appellant stated that “there was a girl there the first

time I checked in, but I don’t recall if her name was Danielle.” Id. at 638. When asked if

he ever had a conversation with Urcini, Appellant stated that he never had a conversation

with him, but that he may have spoken to him “casually” in the doorway of his motel room




3   “Jail reds” refers to prison-issued clothing.


                                          [J-2-2022] - 4
or near the motel’s vending machine, as he “might have come to get a cigarette or

something.” Id. at 639.

         The jury convicted Appellant of first-degree murder,4 robbery,5 theft by unlawful

taking,6 and tampering with physical evidence.7 The trial court sentenced Appellant to life

imprisonment, followed by a term of incarceration of 10-20 years.

         Appellant appealed his judgment of sentence to the Superior Court, challenging

the trial court’s admission of the videotape, as well as the sufficiency of the evidence of

the crime of tampering with evidence. Appellant claimed, inter alia, that the probative

value of the videotape was outweighed by the danger of unfair prejudice, as it showed

him in prison clothing, and thereby “prejudiced his presumption of innocence in the eyes

of the jury.” Commonwealth v. Gallaway, 2021 WL 129718, *3 (Pa. Super. filed Jan. 14,

2021). In a memorandum opinion, the Superior Court reversed Appellant’s conviction for

tampering with physical evidence, but affirmed his remaining convictions.8

         The Superior Court recognized that, pursuant to Estelle, a defendant cannot be

compelled to attend trial in identifiable prison clothing because of the “possible impairment

of the presumption [of innocence] so basic to the adversary system.” Id. at *4 (quoting

Estelle, 425 U.S. at 504). The Superior Court further acknowledged that the prohibition

against forcing a defendant to attend trial in identifiable prison clothing “is based primarily

upon the impact that the ‘constant reminder of the accused’s condition implicit in such



4   18 Pa.C.S. § 2502(a).
5   Id. § 3701(a)(1)(i).
6   Id. § 3921.
7   Id. § 4910(1).
8Although Appellant filed a statement of matters complained of on appeal pursuant to
Pa.R.A.P. 1925(b), the trial judge resigned prior to preparing an opinion pursuant to
Pa.R.A.P. 1925(a). However, the Superior Court determined that it could review
Appellant’s claims based on the existing record.

                                        [J-2-2022] - 5
distinctive, identifiable attire’ might have upon the jury.” Id. (quoting Estelle, 425 U.S. at

504-05). Finally, the court cited its own decision in Commonwealth v. Keeler, 264 A.2d

407 (Pa. Super. 1970) (en banc), wherein the court held that the defendant, who first

appeared before the jury during jury selection wearing his prison uniform, was entitled to

a new trial.

       The Superior Court concluded, however, that Estelle and Keeler did not afford

Appellant relief:

               [R]egarding Appellant’s assertion that he was entitled to enter
               the courtroom with the presumption of innocence, Appellant
               admits that he was in fact wearing civilian clothes throughout
               the duration of the trial. The subject video was played on the
               third day of trial at the conclusion of the Commonwealth’s
               case-in-chief.     At this point, the jury already received
               considerable testamentary and physical evidence connecting
               Appellant to the crimes. This is not the same as the situation[]
               in Keeler . . . wherein the defendant was introduced to the jury
               pool wearing prison attire. Nor, as in Estelle, was Appellant’s
               brief appearance in prison attire in a video a constant
               reminder to the jury of his condition of incarceration. The
               duration of the video was less than twenty minutes.
Gallaway, 2021 WL 129718, at *4 (citation omitted).

       The court further determined that the videotape’s probative value outweighed any

prejudicial effect, as evidence of Appellant’s false statements to the detectives “was

extremely probative of Appellant’s consciousness of guilt.” Id. at *5. Additionally, the

court concluded that, because there was testimony regarding the attempts by police to

locate Appellant, and his eventual extradition from California to Pennsylvania, “it was

clearly reasonable for the jury to infer that Appellant was incarcerated” for the Victim’s

murder. Id.

       Appellant filed a petition for allowance of appeal with this Court, and we granted

review to consider whether the Superior Court’s holding that the probative value of the

videotape outweighed its prejudicial effect, and, thus, that Appellant was not deprived of


                                       [J-2-2022] - 6
a fair trial, conflicts with the United States Supreme Court’s decision in Estelle and the

Superior Court’s en banc decision in Keeler.

       Preliminarily, it is axiomatic that the admission of evidence is solely within the

discretion of the trial court, and a trial court's evidentiary rulings will be reversed on appeal

only upon an abuse of that discretion. Commonwealth v. Le, 208 A.3d 960, 970 (Pa.

2019). An abuse of discretion is not simply an error of judgment, but is an overriding

misapplication of the law, or the exercise of judgment that is manifestly unreasonable, or

the result of bias, prejudice, ill-will or partiality, as shown by the evidence of record.

Commonwealth v. Talley, 265 A.3d 485, 530 (Pa. 2021).

       To be admissible, evidence must be relevant. Pa.R.E. 402. Evidence is relevant

if it logically tends to establish a material fact in the case or tends to support a reasonable

inference regarding a material fact. Talley, 265 A.3d at 530.              Pertinent herein, a

defendant’s omissions and lies in statements to police are relevant as evidence of

consciousness of guilt. Commonwealth v. Murphy, 134 A.3d 1034, 1040 (Pa. 2016).

However, a trial court may exclude relevant evidence if its probative value is outweighed

by a danger of, among other things, unfair prejudice. Pa.R.E. 403. “Unfair prejudice” is

“a tendency to suggest decision on an improper basis or to divert the jury’s attention away

from its duty of weighing the evidence impartially.”           Pa.R.E. 403, Comment.           In

determining whether evidence should be admitted, a trial court must weigh the relevance

and probative value of the evidence against the prejudicial impact of that evidence.

Commonwealth v. Reid, 811 A.2d 530, 550 (Pa. 2002).

       Before this Court, Appellant maintains that the Superior Court erred in concluding

that the probative value of the videotape was outweighed by the danger of unfair prejudice

because it allowed the jury to view him in prison clothing. Specifically, he contends that

the Superior Court improperly found Estelle and Keeler distinguishable from the instant




                                         [J-2-2022] - 7
case, because, in his view, the jury’s observation of the videotape showing him in prison

clothing “was no less damaging” to his right to a fair trial than if he had been forced to

wear prison clothing at trial. Appellant’s Brief at 16 n.5.

       Further, with regard to the Superior Court’s finding that the probative value of the

videotape outweighed the danger of unfair prejudice because it was evidence that

Appellant made false statements, demonstrating his consciousness of guilt, Appellant

asserts that the Superior Court’s analysis was “somewhat incomplete and dismissive of

the needlessly prejudicial import of this visual evidence.” Id. at 29. Appellant claims there

was no recognition by the Superior Court that the Commonwealth could have played only

the audio of the videotaped interview, or that it could have questioned the detectives about

Appellant’s false statements, alternatives which would have allowed the Commonwealth

to introduce evidence of Appellant’s consciousness of guilt without prejudicing him by

allowing the jury to view him in prison clothing.

       Appellant also contends that the Superior Court’s finding that he was not

prejudiced by the videotape because it was played at the end of the Commonwealth’s

case, at which time the jury had already heard evidence of his guilt, creates a loophole

allowing the Commonwealth to show a defendant in prison attire provided it is done

“strategically, under the assumption [the Commonwealth] has already presented

overwhelming evidence of guilt.” Id. at 26. Moreover, Appellant argues that allowing a

jury to view a defendant in prison clothing after other evidence has been introduced will

improperly affect the jury’s assessment of both previously introduced evidence, as well

as any evidence that follows − in this case, Appellant’s own testimony.

       Finally, with respect to the Superior Court’s determination that, based on the

references at trial to Appellant’s arrest, it was reasonable for the jury to infer that he wore

prison clothing in the videotaped interview because the interview occurred after he was




                                        [J-2-2022] - 8
arrested in California and extradited to Pennsylvania, Appellant argues that this logic

presumes that jurors are knowledgeable about the extradition process, or, alternatively,

suggests that a large percentage of arrests on criminal charges result in incarceration.

He submits that the theory that a jury reasonably may presume that a defendant, following

arrest, remains incarcerated while awaiting trial undermines the rationale of Estelle, in

that such presumption will, like forcing a defendant to wear prison clothing during his trial,

serve as a “constant reminder” of the defendant’s incarceration, resulting in an unfair trial.

Id. at 32.

       In response, the Commonwealth contends that the Superior Court properly

affirmed Appellant’s judgment of sentence, as it correctly determined that the probative

value of the videotape in demonstrating Appellant’s consciousness of guilt outweighed

any danger of unfair prejudice to Appellant, particularly since the videotape was only 17

minutes long, as compared to the totality of the Commonwealth’s case-in-chief, which

took the greater part of three days to present.

       The Commonwealth further challenges Appellant’s reliance on Estelle and Keeler,

noting that, in those cases, the defendants were “compelled to wear jail garb when

personally appearing before the jury in court, whereas here [A]ppellant was only seen in

a short audio/video recording made in a neutral location away from the courthouse.”

Commonwealth’s Brief at 37. The Commonwealth also highlights that Estelle did not

involve an issue of the admission of evidence, and, therefore, the Court in Estelle did not

address the proper balance between the potential prejudice and the probative value of

the proffered evidence; rather, it simply “established the overarching principle that a jury’s

impartiality may be compromised when the defendant appears personally before them in

a jail uniform.” Id. at 39.




                                       [J-2-2022] - 9
       The Commonwealth points out that several of our sister states have held that a

trial court’s admission of a videotape which shows a defendant in prison clothing or

handcuffs does not undermine the defendant’s presumption of innocence to the same

extent as when a similarly-attired defendant is compelled to appear before the jury in

person.   In the Commonwealth’s view, such a distinction is supported by Estelle’s

“concern that a prisoner attending trial in prison clothing could serve as a ‘constant

reminder’ to the jury that the accused is incarcerated.” Id. at 42.

       Finally, the Commonwealth disputes any suggestion by Appellant that the

videotape showing Appellant in prison clothing constituted improper “other crimes”

evidence. Id. at 43. In this regard, the Commonwealth reiterates the Superior Court’s

observation that the jury was informed at trial that, after blood evidence at the scene was

determined to match Appellant’s DNA, a warrant was issued for Appellant’s arrest, and

he eventually was apprehended in California and extradited to Pennsylvania, whereupon

he was interviewed by police regarding the murder. As a result, the Commonwealth

submits that it was clear to the jury the videotaped interview related only to the murder of

the Victim, and not to any prior crime. Id. at 46.

       The Fourteenth Amendment guarantees a defendant the right to a fair trial, a basic

component of which is the presumption of innocence in favor of the accused. See Estelle,

425 U.S. at 503 (“[t]he right to a fair trial is a fundamental liberty secured by the Fourteenth

Amendment. The presumption of innocence, although not articulated in the Constitution,

is a basic component of a fair trial under our system of criminal justice.” (citation omitted));

Deck v. Missouri, 544 U.S. 622, 630 (2005) (explaining that “the criminal process

presumes that the defendant is innocent until proven guilty”).

       Further, it is understood that a defendant’s clothing may impact that presumption.

In Estelle, the defendant was charged with assault with intent to commit murder. On the




                                        [J-2-2022] - 10
morning of trial, the defendant asked a corrections officer at the jail for his civilian clothes,

but his request was denied. Thus, for the entirety of his trial, the defendant wore clothing

distinctly labeled as prison-issued, and neither the defendant, nor his counsel, lodged an

objection.   Following his conviction, the defendant appealed to the Texas Court of

Appeals, which affirmed his judgment of sentence. The defendant sought habeas relief

in federal court. Although the district court held that it was inherently unfair to require a

defendant to stand trial in prison clothing, it denied the defendant relief, finding that the

error was harmless. On further appeal, the Fifth Circuit Court of Appeals reversed,

concluding the error was not harmless.

       On grant of certiorari, the high Court instructed that, in order to “implement” the

defendant’s presumption of innocence,

              courts must be alert to factors that may undermine the
              fairness of the fact-finding process. In the administration of
              criminal justice, courts must carefully guard against dilution of
              the principle that guilt is to be established by probative
              evidence and beyond a reasonable doubt. The actual impact
              of a particular practice on the judgment of jurors cannot
              always be fully determined. But this Court has left no doubt
              that the probability of deleterious effects on fundamental
              rights calls for close judicial scrutiny. Courts must do the best
              they can to evaluate the likely effects of a particular
              procedure, based on reason, principle, and common human
              experience.
Estelle, 425 U.S. at 503-04 (citations omitted).

       The Court then noted the general consensus among courts that “an accused

should not be compelled to go to trial in prison or jail clothing because of the possible

impairment of the presumption so basic to the adversary system.” Id. at 504. In this

regard, the Estelle Court specifically recognized the Pennsylvania Superior Court’s

decision in Keeler, wherein that court opined: “[a] defendant in prison garb gives the

appearance of one whom the state regards as deserving to be so attired. It brands him



                                        [J-2-2022] - 11
as convicted in the state’s eyes. It insinuates that the defendant has been arrested not

only on the charge being tried but also on other charges for which he is being

incarcerated.” Keeler, 264 A.2d at 409.9

       The Estelle Court further highlighted that, in disapproving the practice of forcing an

accused to go to trial in prison clothing, the American Bar Association’s Standards for

Criminal Justice recognized that “the constant reminder of the accused’s condition implicit

in such distinctive, identifiable attire may affect a juror’s judgment. The defendant’s

clothing is so likely to be a continuing influence throughout the trial that . . . an

unacceptable risk is presented of impermissible factors coming into play.” Estelle, 425

U.S. at 504-05.

       Thus, the high Court cautioned that an accused should not be compelled to go to

trial in prison clothing “because of the possible impairment of the presumption so basic to



9 In Keeler, the defendant was charged with violations of the Uniform Firearms Act. On
the morning the public defender was notified that the defendant needed to be ready for
trial, the defendant was in the county jail, wearing a uniform supplied by the diagnostic
clinic from which he was transferred the previous evening. The public defender attempted
to secure civilian clothing for the defendant by contacting the defendant’s sister. At the
time trial was set to commence, the clothing had not yet arrived, and counsel moved for
a continuance, which was denied. As a result, during voir dire, the defendant appeared
before the jury in the clinic uniform for approximately 35 minutes, at which time his civilian
clothes arrived and he was permitted to change his attire. The defendant moved to
disqualify the jury before it was sworn in, but the trial court denied the motion, and the
defendant was convicted of the charges against him.
On appeal, an en banc panel of the Superior Court vacated his judgment of sentence and
ordered a new trial. It concluded that the trial court abused its discretion in refusing to
continue the defendant’s trial until civilian clothes were procured, explaining that forcing
a defendant to appear in the courtroom in prison clothing not only “gives the appearance
of one whom the state regards as deserving to be so attired” and suggests that the
defendant has been arrested on charges other than those for which he is on trial, but
doing so “demeans the defendant in his own mind. It makes him feel that, although
presumed to be innocent, he has already lost his dignity by the very fact of arrest and
charge,” placing him “in a psychological, emotional disadvantage.” Keeler, 264 A.2d at
409.



                                       [J-2-2022] - 12
the adversary system.” Id. at 504. It further opined that “compelling an accused to wear

jail clothing furthers no essential state policy. That it may be more convenient for jail

administrators, a factor quite unlike the substantial need to impose physical restraints

upon contumacious defendants, provides no justification for the practice.” Id. at 505.10

       Notwithstanding the above, the Court in Estelle noted that courts generally have

declined to adopt a per se rule invalidating all convictions where a defendant had

appeared in identifiable prison clothing, and instead applied the harmless error doctrine.

Finding that the defendant’s failure to object to being tried in prison clothing was sufficient

to negate the presence of compulsion necessary to establish a constitutional violation,

the Estelle Court reversed the judgment of the court of appeals. Id. at 512-13.

       This Court likewise has recognized that the Fourteenth Amendment prohibits a

state from compelling an accused to wear prison clothing during his trial.                     In

Commonwealth v. Cox, 983 A.2d 666 (Pa. 2009), the appellant, who was charged with,

inter alia, murder, appeared in court on the first day of voir dire wearing prison clothing.

The trial court made note of the appellant’s attire, and the prosecutor advised the court

that it would introduce evidence that the appellant had contacted authorities while he was

in prison, thus explaining his attire. Only two jurors were selected that day, and the

appellant wore civilian clothes for the remainder of the jury selection and trial. The

appellant was convicted, and in a subsequent post-conviction petition for relief the

appellant argued that his prior counsel were ineffective for failing to ensure he had civilian

clothing for the first day of trial, for failing to file a motion to recuse the two jurors who had

observed him in prison clothing, and for failing to litigate the claim.



10In Deck, supra, the Court explained that a defendant may not be forced to appear in
court during the guilt or penalty phase of his trial while visibly shackled in leg irons,
handcuffs, or belly chains, absent a justifiable essential state interest, such as maintaining
security or preventing escape. Deck, 544 U.S. at 624.


                                        [J-2-2022] - 13
       In concluding that the appellant was not entitled to relief, we acknowledged the

high Court’s holding in Estelle that the Fourteenth Amendment prohibits a state from

compelling an accused to wear prison clothing during his trial. Id. at 691. We noted,

however, that there was nothing in the record that demonstrated that the appellant was

compelled to wear prison attire on the first day of jury selection. Moreover, we observed

that, because the appellant alleged ineffectiveness of counsel, he was required to

establish prejudice, which he failed to do, as the jury heard evidence that appellant was

incarcerated when he contacted authorities, and the evidence of his guilt was

overwhelming.11

       Further, we have consistently interpreted the holding in Estelle to be based on the

concern that compelling an accused to go to trial in prison clothing will serve as a

“constant reminder of the accused’s condition implicit in such distinctive, identifiable

attire,” and the potential impact this might have on the jury. Estelle, 425 U.S. at 504-05.

For example, in Commonwealth v. Johnson, 838 A.2d 663 (Pa. 2003), the appellant was

charged in Pennsylvania with homicide and related offenses, and a warrant was issued

for his arrest.    He eventually was arrested in New York.             At trial, one of the

Commonwealth’s witnesses testified regarding statements made to him and another

individual by the appellant while the three men were incarcerated. The appellant was

convicted and sentenced to death. On appeal to this Court, he argued, inter alia, that the


11 In Commonwealth v. Baker, 511 A.2d 777 (Pa. 1986), this Court held that the trial court
did not abuse its discretion in refusing to grant a mistrial after the appellant appeared in
prison clothing during selection of the first five jurors. In so holding, we recognized that
“[t]he law is clear that a state cannot, consistent with the Fourteenth Amendment, compel
an accused to stand trial before a jury while dressed in identifiable prison clothing.” Id. at
784. However, we observed that the trial court “did not order Appellant to stand trial in
prison garb,” and the appellant “was afforded every opportunity to wear civilian clothing
during the trial.” Id. Moreover, we noted that the trial judge had found that the garments
appellant wore were “not readily identifiable as prison clothing,” and, thus, the appellant
“suffered no prejudice as a result of the clothing he was wearing.” Id.


                                       [J-2-2022] - 14
trial court erred in allowing the Commonwealth’s witness to testify regarding his encounter

with the appellant in prison because that testimony “informed the jury that he was

incarcerated, thereby prejudicing him in the eyes of the jurors.” Id. at 680.

       In rejecting his claim, we explained that, “although generally no reference may be

made at trial to a defendant’s arrest or incarceration for a previous crime, there is no rule

in Pennsylvania which prohibits reference to a defendant’s incarceration awaiting trial or

arrest for the crimes charged.” Id. (citations omitted). We further noted that, “although

the Court has disapproved forcing a defendant, who was incarcerated prior to trial, to

attend trial in identifiable prison clothing, this prohibition is based primarily upon the

impact that the ‘constant reminder of the accused’s condition implicit in such distinctive,

identifiable attire’ might have upon the jury.” Id. at 680-81 (quoting Estelle). We held that

“the reference to Johnson’s incarcerated status was passing, and not the type of ‘constant

reminder’ proscribed by Estelle.” Id. at 681.

       Further, in Commonwealth v. Moore, 633 A.2d 1119 (Pa. 1993), the appellant was

injured during a riot at the prison where he was incarcerated prior to trial. In response to

media reports suggesting he was involved in instigating the riot, he moved for a mistrial.

The trial court denied the mistrial, but because the appellant had a bandage on his head

when he appeared for trial, the trial court, over the appellant’s objection, issued an

instruction to the jury that it should not consider his appearance, or any media reports as

to how he may have been injured, in its deliberations. Before this Court, the appellant

argued that the contents of the instruction, together with his appearance, impermissibly

“cloaked him as a prisoner” in violation of Estelle. Id. at 1127. In rejecting his claim, we

first observed that the high Court in Estelle was concerned “that the defendant[’]s

appearance would be a constant reminder of the accused’s condition that might have

significant effect on the jury’s feeling about the defendant, without serving any essential




                                      [J-2-2022] - 15
state policy.” Id. (emphasis original). Additionally, while recognizing that “the curative

instruction by the trial court . . . together with appellant’s appearance at trial had the effect

of informing the jury that appellant was a prisoner and may have been injured while

incarcerated,” id., we determined that this factor did not rise to the level of error proscribed

in Estelle:

              There is nothing in the record to indicate that appellant was
              compelled to wear prison attire, nor that the jury was aware
              that appellant was clothed in prison attire. Furthermore,
              appellant fails to establish that the clothing was marked or
              identified as prison attire. Moreover, even if we were
              convinced that appellant had been improperly cloaked as a
              prisoner by the trial court's curative instruction combined with
              his appearance at trial, we conclude that such error would be
              harmless.
Id. at 1127-28 (footnote omitted).

        It is established, therefore, that a defendant cannot be compelled to stand trial in

prison clothing. However, neither this Court, nor the United States Supreme Court, has

considered whether a jury’s observation of a videotape in which the defendant is wearing

prison clothing carries the same risk to his presumption of innocence as the jury’s in-

person observation of the defendant in prison clothing at trial. This Court also has not

considered the impact of a videotape showing a defendant in prison clothing in the context

of balancing the probative value of evidence against the danger of unfair prejudice under

Rule 403. However, as both Appellant and the Commonwealth observe, a number of our

sister states have addressed these issues.

       In State v. Taylor, 240 S.W.3d 789 (Tenn. 2007), for example, the appellant

appealed his judgment of sentence for first-degree murder, alleging that the trial court

erred in allowing the prosecutor to play for the jury a seven-minute videotape of a

conversation between the appellant and his cellmate when the appellant was incarcerated

for an unrelated crime. On the videotape, the appellant, who was wearing prison clothing,



                                        [J-2-2022] - 16
admitted to the crime for which he was currently on trial. The appellant claimed that the

admission of the videotape violated his constitutional right to the presumption of

innocence and a fair trial, as recognized in Estelle. He further argued that the videotape

was unfairly prejudicial, and unnecessary, because the State had an audio-only version

of the tape which defense counsel requested be played instead, but the trial court denied

the request.

       The Tennessee Supreme Court first determined that, under its rules of evidence,

which permit relevant evidence to be excluded if its probative value is substantially

outweighed by, inter alia, “the danger of unfair prejudice, confusion of the issues, or

misleading the jury,” the probative value of the videotape in demonstrating the cellmate’s

credibility as a witness was not outweighed by the danger of unfair prejudice, as the jury

did not see the videotape until after the witness testified that he and the appellant had

been in jail together. Id. at 795, 798. The court also found that the videotaped images of

the appellant in prison clothing were “countered by [his] appearance wearing street

clothes during the three-day trial.” Id. at 796.

       Regarding the appellant’s claim that the admission of the videotape was improper

under Estelle, the court reasoned that, under the circumstances of the case – including

that the appellant was not tried in jail clothing; the jury saw the videotape after it heard

the witness testify that the appellant confessed to him while they shared a jail cell; the

videotape was less than ten minutes long; and the trial took place over three days – “the

trial court did not violate the [appellant’s] due process rights, nor impair the presumption

of innocence, by allowing the jury to view the videotape.” Id. Noting that “[o]ther courts

have reached the same conclusion under similar circumstances,” the court concluded that

the videotape “did not serve as a ‘constant reminder’ to the jury that the [appellant] had




                                       [J-2-2022] - 17
been previously jailed and it did not corrupt the presumption of innocence on which the

jury was properly instructed.” Id. at 797.

       In Ritchie v. State, 875 N.E.2d 706 (Ind. 2007), a case cited by the Commonwealth

herein, the appellant, following his conviction for murder and related offenses, asserted

in a post-conviction petition for relief that his trial counsel provided ineffective assistance

by failing to move to suppress a videotape of his pretrial interviews with the news media

during which the appellant was shackled and dressed in prison clothing. He argued that

the videotapes were inadmissible because they “violated his Fourteenth Amendment right

not to be forced to appear in jail clothes or visibly shackled before the jury decided his

fate.” Id. at 716.

       In denying the appellant’s ineffectiveness claim, the Indiana Supreme Court

acknowledged that, under both state and federal law, “a criminal defendant cannot be

forced to appear in either jail clothing or shackles during the guilt or penalty phase of trial

without an individualized finding that the defendant presents a risk of escape, violence,

or disruption of the trial.” Id. at 718 (citing, inter alia, Deck, 544 U.S. at 624; Estelle, 425

U.S. at 512). The court explained that compelling an accused to appear before a jury in

jail clothing or shackles threatens to “dilut[e] the presumption of innocence,” and creates

a risk that the jury “might find guilt based on these extraneous influential factors rather

than probative evidence subject to the rigors of cross-examination.” Id. The court also

noted that shackles could hinder the accused’s ability to participate with counsel. Id.

       The court concluded, however:

              Deck and its predecessors only discuss the use of jail clothing
              and visible shackles during courtroom proceedings. Ritchie
              was not forced to appear before the jury in jail clothing and
              shackles. Rather his claim is one step removed in that the
              jury viewed a videotape of Ritchie appearing in jail clothing
              and shackles while in police custody. The concerns with
              having a criminal defendant appear in jail clothing or shackles



                                       [J-2-2022] - 18
              in a courtroom proceeding are not directly applicable to
              Ritchie's situation. Certainly, his right to participate with
              counsel is not implicated. Additionally, it appears to this Court
              that the risk of diluting the presumption of innocence or guilt
              being established by an extraneous influential factor is
              minuscule. Ritchie presents no evidence of how viewing him
              in jail clothing and shackles on the videotape had a bearing
              on his verdict. Any reasonable juror would have expected
              Ritchie to be dressed in jail clothing and shackled when
              meeting with members of the public outside the security of a
              jail cell. See generally Davis v. State, 770 N.E.2d 319, 326
              (Ind. 2002) (stating potential jurors would reasonably expect
              that anyone in police custody would be restrained).


Id. (emphasis original). Thus, the court opined that, had counsel made an objection to

the admission of the videotape, it “would not have been sustained,” and, even assuming

counsel should have made an objection, the appellant “still has failed to show that, but

for counsel’s error, the outcome of the trial would have been different.” Id. at 718-19.

       In Bramlett v. State, 422 P.3d 788 (Okla. Crim. App. 2018), also cited by the

Commonwealth, the appellant was arrested on a material witness warrant in Illinois

following the murder of his ex-girlfriend in Oklahoma. After being taken into custody, the

appellant, who was clothed in an orange jumpsuit and handcuffs, was interviewed by

detectives; the interview was videotaped. The appellant denied seeing the victim on the

night she was killed, claiming he last saw her several days earlier. When the detectives

advised the appellant they had evidence to the contrary, he terminated the interview. At

the appellant’s subsequent trial for first-degree murder, defense counsel objected to the

admission of the videotaped interview on the basis that it was unnecessarily prejudicial

because it depicted the appellant in custody and in prison clothing, and he requested that

an audio version of the interview be played for the jury instead. The trial court denied the

objection, holding the videotape was probative because it allowed the jury to “see

Bramlett’s demeanor during the interview” in order to determine whether his statement

was voluntary. Id. at 794.


                                      [J-2-2022] - 19
       On appeal, the Oklahoma Court of Criminal Appeals recognized the United States

Supreme Court’s holding that “routine use of visible shackling during the guilt phase of

trial undermines the presumption of innocence, interferes with the accused’s ability to

communicate with his lawyer and participate in his own defense, and is an affront to the

dignity of judicial proceedings,” id. (citing Deck, 544 U.S. at 631-32), but declined to

extend Deck to the case before it:

              Clearly, [the appellant’s] appearance in the video in handcuffs
              and jail clothing had no bearing on his ability to communicate
              with his lawyer nor was it an affront to the judicial proceedings.
              While it is easy to understand how viewing a defendant in
              handcuffs and jail clothing during trial might risk diluting the
              presumption of innocence, the same cannot be said about
              exposure to a video showing the defendant in jail clothing and
              handcuffs during an interview prior to trial. As the State
              argues, most jurors would not be surprised by the fact that a
              defendant was handcuffed and wearing jail clothing while in
              jail prior to trial. The concerns which arise when a criminal
              defendant appears at trial in jail clothing or shackles were not
              implicated under the circumstances of this case. The same
              degree of potential prejudice was simply not present.


Id. (citation omitted). Accordingly, the Bramlett court concluded that the “video of the

interview was relevant and its probative value was not outweighed by the danger of unfair

prejudice,” and, therefore, that the trial court did not abuse its discretion in admitting the

videotape. Id. at 795.

       The Commonwealth additionally cites People v. Thames, 467 P.3d 1181 (Colo.

App. 2019), wherein the appellant, who was convicted of first-degree murder and first-

degree sexual assault, appealed his judgment of sentence on the basis that, inter alia,

the trial court erred in allowing the jury to view a videotape of his interrogation in which

he was wearing prison clothing. The trial court had admitted the videotape for the purpose

of showing the appellant’s lack of surprise, anger, shock, and remorse to accusations that

he beat, sexually assaulted, and fatally strangled the victim. In denying the appellant


                                       [J-2-2022] - 20
relief, the Colorado Court of Appeals first observed that, in reviewing the trial court’s

admission of the videotape, it was obliged, under the balancing test set forth in its rules

of evidence, to “assign to the evidence the maximum probative value and the minimum

unfair prejudice that a reasonable fact finder might attribute thereto.” Id. at 1191.

       The court further rejected the appellant’s claim that the admission of the videotape

denied him his right to the presumption of innocence as recognized in Estelle, stating

“[t]he presumption of innocence is undermined only ‘when the defendant is required to

appear before the jury in visible restraints or prison clothes.’” Id. at 1191 (emphasis

original). The court opined that “[t]he risk of prejudicing the defendant due to his clothing

is not present when the jury is shown a video depicting the defendant in a prison uniform,”

id. at 1191-92 (citing Ritchie, supra), and echoed the Bramlett court’s finding that a jury’s

exposure to a video showing the defendant in handcuffs and a jail uniform prior to trial did

not create a risk of diluting the defendant’s presumption of innocence, because “[m]ost

jurors would not be surprised by the fact that a defendant was handcuffed and wearing

jail clothing while in jail prior to trial.” Id. at 1192 (quoting Bramlett, 422 P.3d at 794)

(alteration added).

       Finally, the court in Thames concluded:

                      Unlike the visual impact of a defendant’s attire
               throughout a trial, the clothing shown in a video lasting one
               hour and fourteen minutes will not be a “constant reminder” of
               the defendant’s condition or create a prejudicial, continuing
               influence in jurors’ minds.

                      [The appellant] does not contend that the trial court
               required him to appear in the courtroom in visible restraints or
               prison clothes. Rather, in the video, he is not restrained, is
               not handcuffed, and is depicted seated in what appears to be
               a conference room with pictures on the wall. Under these
               circumstances, [the appellant] was not deprived of his right to
               have the jury presume him innocent.
Id. (citation omitted).


                                       [J-2-2022] - 21
       Most recently, in Early v. State, 872 S.E.2d 705 (Ga. 2022), the Georgia Supreme

Court rejected the appellant’s claim therein that the trial court, in allowing the state to

introduce body-camera footage showing the appellant in handcuffs and jail clothing,

denied him his right to a fair trial and the presumption of innocence. In Early, the victim

was fatally shot during an alleged drug purchase. Within an hour of the shooting, the

appellant was arrested for the shooting. Later that evening, he was interviewed by a

detective, and initially denied that he shot the victim. He then stated that he saw another

man shoot the victim, but subsequently admitted to shooting the victim after a brief

physical struggle. The appellant claimed he was afraid of the victim, and that he “blacked

out” after the struggle and did not realize the gun was in his hand until he ran outside. Id.

at 708.

       Approximately six months after his arrest, while he was incarcerated pending trial,

the appellant was being disciplined for an unrelated matter and police body-camera

footage captured him stating “I’m a murderer.” Id. at 709. The appellant’s counsel filed

a motion to exclude the body-camera footage at trial as unfairly prejudicial because it

showed the appellant in handcuffs and jail clothing. The trial court denied the motion,

holding that the probative value of the appellant’s statement, as captured by the body-

camera, was not substantially outweighed by the danger of unfair prejudice from the

appellant’s appearance in prison clothing. Before the state’s high court, the appellant

argued that the trial court abused its discretion in admitting the body-camera footage into

evidence because it was highly prejudicial, and, under its rules of evidence, its probative

value was substantially outweighed by undue prejudice. The appellant further argued,

for the first time, that admission of the footage violated his constitutional right to the

presumption of innocence and a fair trial under Estelle and Deck.




                                      [J-2-2022] - 22
       The Georgia Supreme Court first determined that the video was admissible under

its rules of evidence, which provided that “[r]elevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice.” Id. at 710.

Specifically, the court held that the appellant’s statement “I’m a murderer” was highly

probative because the appellant was charged with murder, and the statement

contradicted his trial testimony that he shot the victim in self-defense. The court also

found that the video “was not overly prejudicial” because, inter alia, “the jury would not

have been unfairly influenced by the fact that a defendant charged with murder was being

detained while awaiting trial.” Id.

       With regard to appellant’s reliance on Estelle and Deck, the court determined that

those cases were distinguishable because the appellant did “not contend (and the record

does not indicate) that he was shackled or forced to wear jail garb at any time during his

trial.” Id. at 711. The court further observed that it found no controlling authority from its

own court, or the United States Supreme Court, “holding that the admission of a video at

trial showing a defendant in jail wearing jail attire and handcuffs violated his constitutional

rights. Indeed, many other courts have reached the opposite conclusion.” Id. (citing, inter

alia, Ritchie; Thames; Bramlett; Taylor). Thus, the court held that the appellant failed to

demonstrate that the trial court’s admission of the body-camera video was “plain error.”12

       In the instant case, Appellant concedes that “several courts have found that video

imaging of the defendant in prison attire is not the ‘constant reminder’ that Estelle

prohibits.” Appellant’s Brief at 24. However, in support of a contrary conclusion, Appellant


12 As the appellant in Early first argued on appeal that he was entitled to relief under
Estelle, the court reviewed his claim only for “plain error,” which requires proof of an error
that (1) was not affirmatively waived; (2) was clear and not open to reasonable dispute;
(3) affected substantial rights; and (4) seriously affected the fairness, integrity, or public
reputation of judicial proceedings. Early, 872 S.E.2d at 711.



                                       [J-2-2022] - 23
solely relies on the Kentucky Supreme Court’s decision in Deal v. Commonwealth, 607

S.W.3d 652 (Ky. 2020).13 In that case, the victim was fatally shot outside a nightclub

during a fight with the appellant, Maurice Deal. After fleeing the scene, Deal went to the

hospital for treatment of a hand wound. At the hospital, Deal was interviewed separately

by two police detectives, and two days later, he was arrested and charged with the victim’s

murder. Unable to post bail, he remained in jail. Approximately two months after his

arrest, one of the detectives met with Deal and his counsel at the jail for questioning; the

interview was videotaped, and Deal was visibly handcuffed and wearing an orange

jumpsuit that was clearly identifiable as prison attire. During the interview, Deal admitted

to starting the fight with the victim, but denied knowing who fired the shots that wounded

him and killed the victim.

       On the morning of trial, Deal’s attorney sought to preclude introduction of the

videotape on the basis that it would unduly prejudice Deal because it would allow the jury

to see him in custody, in handcuffs, and dressed as an inmate. The Commonwealth

disputed that the videotape was prejudicial, suggesting that a jury would expect an

individual charged with murder to be in custody pending trial. The trial court agreed, and

denied Deal’s motion, concluding that, because he was charged with murder, “no one

would be surprised that he was in jail.” Id. at 656. The 35-minute videotape was played

in its entirety for the jury, and Deal was convicted of second-degree manslaughter by

complicity.

       Before the Kentucky Supreme Court, Deal argued that the trial court’s admission

of the videotape showing him in prison clothing was an abuse of discretion pursuant to

Estelle. Recognizing the absence of a controlling decision from its court or the United


13 Appellant also cites Jackson v. Washington, 619 S.E.2d 92 (Va. 2005). This decision
is readily distinguishable from the instant matter, however, as the defendant in Jackson
was compelled to stand trial before the jury while wearing prison clothing.


                                      [J-2-2022] - 24
States Supreme Court, the Deal court noted that “other state appellate courts have

considered cases that presented similar facts,” and, in particular, examined the

Tennessee Supreme Court’s decision in Taylor, and the cases cited therein. Id. at 666.

Notably, the Deal court stated that it did “not disagree” with the principle that “admitting

video evidence depicting a defendant in jail custody is not ‘inherently prejudicial’ under all

circumstances.” Id. at 667. It further conceded that “[c]ommon sense suggests that the

impact of allowing a brief videotaped presentation to the jury depicting the defendant in

jail attire or shackles is not as damaging as requiring a defendant to appear that way in

person before the jury.” Id. Nevertheless, the court stated:
              we remain convinced that videos of the defendant “bearing
              badges of custody” pose a threat to the defendant's right to a
              fair trial because it tends to suggest to the jury that some
              official determination has already been made that the
              defendant needs to be restrained and separated from society.
              This is especially true when, as in Deal's case, the jury was
              able to see and hear testimony to the effect that the jail
              interview was recorded months after the defendant was
              arrested on the underlying charges.
Id. Ultimately, the court concluded that Deal was entitled to relief “because the video was

prejudicial based on specific circumstances of Deal's case,” id., and the trial court failed

to engage in the appropriate analysis to determine whether the evidence was

“nonetheless justified by some identifiable and essential state interest.” Id. at 664.

       As the above cases illustrate, courts have declined to hold that a jury’s observation

of a videotape showing a defendant in prison clothing is per se error requiring a new trial,

and we likewise reject such a proposition, which even Appellant does not endorse.

Further, the general consensus, with which we also agree, is that a jury’s observation of

a videotape showing a defendant in prison clothing does not carry the same risk to the

presumption of innocence as a jury’s in-person observation of a defendant wearing prison




                                       [J-2-2022] - 25
clothing or restraints in the courtroom.14 That said, we do not discount the possibility that

a jury’s observation of a videotape showing a defendant in prison clothing might, under

14 The dissent rejects our conclusion that a jury’s observation of a videotape showing a
defendant in prison clothing does not carry the same risk to the presumption of innocence
as a jury’s in-person courtroom observation of a defendant in prison clothing or handcuffs.
See Dissenting Opinion (Wecht, J.) at 4. Relying on Holbrook v. Flynn, 475 U.S. 560
(1986), Justice Wecht suggests that, regardless of whether the jury observes a defendant
wearing prison attire in a videotape played at trial or in person during trial, it conveys to
the jury the “unmistakable indication of the need to separate a defendant from the
community at large.” Id. (quoting Holbrook, 475 U.S. at 569). Holbrook, however, did not
involve a jury’s observation of a defendant in prison clothing. Rather, the defendant in
Holbrook complained that the presence of four armed uniformed police officers in the front
row of the spectators’ section of the courtroom prejudiced his right to a fair trial. In
rejecting this argument, the high Court distinguished “the use of identifiable security
officers from courtroom practices we might find inherently prejudicial,” stating:
               [w]hile shackling and prison clothes are unmistakable
               indications of the need to separate a defendant from the
               community at large, the presence of guards at a defendant’s
               trial need not be interpreted as a sign that he is particularly
               dangerous or culpable. Jurors may just as easily believe that
               the officers are there to guard against disruptions emanating
               from outside the courtroom or to ensure that tense courtroom
               exchanges do not erupt into violence.
Holbrook, 475 U.S. at 569. In the case before us, as noted, Appellant appeared
throughout his three-day trial in civilian clothing, without handcuffs, and there was nothing
to suggest to the jury that Appellant was dangerous or needed to be separated from the
community at large.
        Furthermore, although the videotape showed Appellant in prison clothing following
his arrest and extradition to Pennsylvania nearly two years prior to trial, as the Holbrook
Court explained, while an accused is entitled to have his guilt or innocence determined
solely on the basis of the evidence introduced at trial, and not on the basis of “official
suspicion, indictment, continued custody,” this principle
               does not mean . . . that every practice tending to single out
               the accused from everyone else in the courtroom must be
               struck down. Recognizing that jurors are quite aware that the
               defendant appearing before them did not arrive there by
               choice or happenstance, we have never tried, and could never
               hope, to eliminate from trial procedures every reminder that
               the State has chosen to marshal its resources against a
               defendant to punish him for allegedly criminal conduct.
Id. at 567. In our view, the mere fact that the jury was reminded, in a 17-minute video,
that Appellant had been arrested two years earlier for the offense for which he was on
trial does not trigger Estelle.



                                      [J-2-2022] - 26
some circumstances, “divert the jury’s attention away from its duty of weighing the

evidence impartially.” Pa.R.E. 403, Comment.

       Accordingly, we hold that, in determining whether a jury should be permitted to

view a videotape which shows a defendant in prison clothing, it is sufficient for a trial court

to analyze the challenged evidence under Rule 403 of our Rules of Evidence, which

requires a court to weigh the probative value of the evidence against the danger of unfair

prejudice. However, in considering the danger of unfair prejudice resulting from the jury’s

observation of a videotape showing the defendant in prison clothing, the court should

assess the degree to which the videotape will serve as a “constant reminder of the

accused’s condition” that may affect a juror’s judgment, or whether it is likely to be a

“continuing influence throughout the trial,” creating a risk that the jury will consider

impermissible factors in reaching its decision. Estelle, 425 U.S. at 504-05. The greater

the impact of the evidence in this regard, relative to its probative value, the more likely its

admission should be prohibited.

       In the case sub judice, after careful consideration of the facts of this case, including

a review of the videotape, we conclude that the trial court did not abuse its discretion in

admitting the videotape under Rule 403.15 First, the videotape undoubtedly was probative



15 The dissent faults us for “fail[ing] to criticize the trial court’s abject failures in this case
and fail[ing] to insist that trial courts in future cases perform the required assessment
when confronted with evidence showing a defendant in jail garb.” Dissenting Opinion
(Wecht, J.) at 13-14. Specifically, Justice Wecht insists that “[t]rial courts are required to
employ the safeguards contemplated in Estelle and Deck,” and maintains that “[w]e are
bound to remind them of that duty here.” Id. at 14. The dissent’s position in this regard,
however, is based on his conclusion that the videotape in the instant case served as a
constant reminder of Appellant’s condition in violation of Estelle, a position we have
rejected; thus, a Deck analysis is not implicated in the instant case. Moreover, as
discussed previously, Deck prohibits a defendant from being forced to appear in the
courtroom in visible restraints or prison clothing, absent a justifiable essential state
interest, such as security. As Appellant was not forced to appear in the courtroom in
restraints or prison clothing, again, a Deck analysis is unnecessary.

                                         [J-2-2022] - 27
because it showed Appellant making numerous false statements to the police, which

evidenced Appellant’s consciousness of guilt.

       Although the videotape clearly showed Appellant in prison clothing, the record

reveals that, prior to the videotape being played, the jury was informed that the interview

took place after Appellant was arrested and extradited to Pennsylvania for the alleged

murder of the Victim; thus, the jury knew that Appellant was in jail awaiting trial for the

Victim’s murder, and not for another crime.

       Further, the videotape was relatively short – only 17 minutes long – and was played

for the jury on the final day of Appellant’s three-day trial. As a result, we find that the

videotape was not the type of “constant reminder” of Appellant’s condition that would have

the effect of diluting the presumption of innocence under the principles of Estelle; it was

not “a continuing influence throughout the trial” that created an unacceptable risk of

“impermissible factors coming into play” in the jury’s judgment.16 Estelle, 425 U.S. at 504-

05.

       Finally, to the extent Appellant relies on Deal, that case is clearly distinguishable

from Appellant’s case in several significant respects. First, in granting relief, the Deal

court observed that, “[u]nlike the defendant in Taylor, Deal was depicted in the video

wearing both jail clothing and shackles.” Deal, 607 S.W.3d at 667. In the instant case,

16 By contrast, Justice Wecht seems to suggest that any observation of a defendant in
prison clothing by the jury, regardless of its length, warrants relief, opining that it is “highly
unlikely” that the high Court “intended to set a time limit on constitutionally impermissible
jury exposure,” as such a rule would be unworkable. Dissenting Opinion (Wecht, J.) at 7.
Notably, even Appellant does not suggest that any observation of a defendant in prison
clothing, regardless of its duration, requires a new trial. Nevertheless, Justice Wecht
accuses us of “dodg[ing]” the issue by failing to offer “criteria or parameters that instruct
Pennsylvania courts how to know when the exposure was ‘constant’ and when it was
not.” Id. He further insists that, while some exposure may be considered de minimis, the
17-minute video in the instant case was not, and clearly triggered Estelle. As we have
discussed, we disagree that the 17-minute videotape served as a constant reminder of
Appellant’s condition, a conclusion we find to be consonant with Estelle and its progeny,
and consistent with the principle that cases should be read against their facts.

                                        [J-2-2022] - 28
the portion of the videotape played for the jury does not show Appellant in shackles. The

Deal court also stressed that the trial court therein “dismissed Deal’s requests to require

the Commonwealth to present the audio version of his interview.” Id. In the instant case,

Appellant never requested that the Commonwealth play only the audio portion of his

interview. Last, the court in Deal noted that the trial court failed to consider other ways in

which to minimize the potential prejudice to Deal, such as by “admonishing the jury that

Deal’s appearance in the video should not be considered in determining guilt.” Id. at 668.

In the case sub judice, the trial court offered to give the jury a cautionary instruction, but

Appellant declined.

       Having concluded that the trial court did not abuse its discretion in admitting the

videotape of Appellant’s interview by police, we affirm Appellant’s judgment of sentence.

       Judgment of sentence affirmed.

       Chief Justice Baer and Justices Dougherty, Mundy and Brobson join the opinion.

       Justice Wecht files a dissenting opinion in which Justice Donohue joins.




                                       [J-2-2022] - 29